 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC MORA,                                         No. 2:14-cv-0581 KJM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    EATON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges defendants were deliberately indifferent to his serious medical

19   needs. On March 29, 2019, the court granted in part, and denied in part, defendants’ motion for

20   summary judgment. (ECF No. 81.) On May 8, plaintiff filed a motion for the appointment of an

21   expert witness. On May 20, this court ordered each party to inform the court within twenty days

22   whether a settlement conference would be useful. (ECF No. 85.) Defendants notified the court

23   that they feel a settlement conference would be useful and waived any disqualification from

24   having the undersigned conduct that conference. (ECF No. 86.)

25          On June 7, plaintiff filed a motion for an extension of time to inform the court whether he

26   feels a settlement conference is advisable at this time. Plaintiff stated that he wished to consult

27   with a medical professional before responding to the court’s order. In order filed June 11, the

28   court denied plaintiff’s request for the appointment of an expert and granted plaintiff’s request for
                                                        1
 1   an extension of time. On June 26, that order was re-served on plaintiff. Therefore, his statement

 2   regarding a settlement conference is due on August 11, 2019.

 3            On July 3, plaintiff filed another request for the appointment of counsel and an expert.

 4   (ECF No. 90.1) Plaintiff states that, ideally, he would like the appointment of an attorney who is

 5   also an ophthalmologist. Plaintiff identifies one such attorney. As plaintiff was informed in the

 6   court’s June 11 order, this court does not have the authority to appoint an expert for him.

 7   Therefore, that request will, again, be denied. With respect to plaintiff’s request for the

 8   appointment of counsel, as plaintiff has been informed in orders denying his prior requests, this

 9   court will only appoint counsel upon a showing of exceptional circumstances. (See Mar. 9, 2016

10   Order (ECF No. 19); June 27, 2016 Order (ECF No. 28); Nov. 9, 2017 Order (ECF No. 53); June

11   27, 2018 Order (ECF No. 64); Aug. 21, 2018 Order (ECF No. 70).) This court finds no

12   exceptional circumstances at this time.

13            For the foregoing reasons, IT IS HEREBY ORDERED as follows:

14            1. Plaintiff’s request for the appointment of an expert (ECF No. 90) is denied; and

15            2. Plaintiff’s requests for the appointment of counsel (ECF Nos. 75, 90) are denied.

16   Dated: July 11, 2019
17

18

19   DLB:9
     DB/prisoner-civil rights/mora0581.31
20
21

22

23

24

25

26
27
     1
      It appears that plaintiff has another outstanding motion for the appointment of counsel (see ECF
28   No. 75). For the reasons stated herein, that motion will be denied as well.
                                                        2
